268 F.2d 213
STATE OF ARKANSAS ex rel. Bruce BENNETT, Attorney General,by Ovid T. Switzer, Special Counsel, Appellant,v.TEXAS GAS TRANSMISSION CORPORATION.
No. 16224.
United States Court of Appeals Eighth Circuit.
June 8, 1959.

Appeal from the United States District Court for the Eastern District of Arkansas.
Carneal Warfield, Lake Village, Ark., and Ovid T. Switzer, Crossett, Ark., for appellant.
Edward P. Russell, Memphis, Tenn., and Ohmer C. Burnside, Lake Village, Ark., for appellee.
PER CURIAM.


1
Appeal from District Court, D.C., 171 F. Supp. 413, dismissed without prejudice at cost of appellant, on motion of appellant.